Citation Nr: 9910268	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right and left 
elbow disorders, claimed as degenerative joint disease 
(arthritis) and tendonitis, and currently diagnosed as 
epicondylitis.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973 and from May 1978 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, among other things, denied entitlement to 
service connection for degenerative joint disease (arthritis) 
and tendonitis of the right and left elbows, for chronic 
bronchitis, and for a right knee disability with burning 
sensation.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran reported bilateral elbow pain while in 
service, and was variously diagnosed with degenerative joint 
disease, tendonitis, and epicondylitis.

3.  The veteran has post service evidence of bilateral 
epicondylitis.
 
4.  In view of the relative equipoise of positive and 
negative evidence, the record reflects that the veteran's 
right and left elbow disorder, currently diagnosed as 
epicondylitis, most likely had its onset during active 
service.

5.  Service medical records show multiple episodes of chronic 
bronchitis.  

6.  The veteran has post-service evidence of chronic 
bronchitis.
 
7.  In view of the relative equipoise of positive and 
negative evidence, the record reflects that the veteran's 
chronic bronchitis most likely was had its onset during 
active service.

8.  A right knee disability, claimed as a burning sensation, 
is not currently shown based on the competent evidence 
submitted for the record.  No continuing right knee disorder 
was shown in service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, right and left elbow disorders, claimed as 
degenerative joint disease (arthritis) and tendonitis, and 
currently diagnosed as epicondylitis, was incurred during 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  

2.  With resolution of reasonable doubt in the veteran's 
favor, chronic bronchitis was incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  

3.  The claim for entitlement to service connection for a 
right knee disability, claimed as a burning sensation, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Right and Left 
Elbow Disorders and Chronic Bronchitis

Initially, the Board finds that the veteran's claims for 
entitlement to service connection for chronic bronchitis and 
right and left elbow disabilities are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); that is, he has presented claims that are plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Medical Records

With respect to the elbow disabilities, service medical 
records reveal that the veteran lacerated his right elbow in 
April 1981 due to a motorcycle accident.  In October 1981, he 
reported a two week history of pain at the site of the 
earlier injury.  In November 1995, he reported a five month 
history of bilateral elbow pain due to lifting weights.  
Physical examination showed full range of motion without 
crepitus, edema, or erythema.  The clinical assessment was 
degenerative joint disease and medication, cold packs, and 
rest were prescribed.  An X-ray was interpreted as showed 
minimal spurring at the olecranon on the right but there was 
otherwise no evidence of degenerative, traumatic, or erosive 
change.  A follow-up note revealed no improvement in symptoms 
and the examiner indicated that there may have been a 
component of chronic tendinitis present.  

In January 1996, a physical therapy consultation was done 
because the veteran had failed conservative management.  
After a physical examination, the clinical assessment was 
suspected chronic lateral epicondylitis, right greater than 
left, and a tennis elbow strap, friction and ice massage, and 
stretching exercises were prescribed.  An additional note 
dated in February 1996 showed on-going treatment for 
epicondylitis.  The July 1996 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
upper extremities.  The veteran retired from service in 
August 1996 and in September 1996 filed a claim for, among 
other things, arthritis/tendonitis of both elbows.

With respect to the claim for chronic bronchitis, a review of 
the veteran's service medical records indicates treatment for 
bronchitis on several occasion.  A document purporting show 
the veteran's major and minor problems reveal treatment for 
upper respiratory infections in 1980, 1981, 1984, 1986, 1987, 
1989, and 1990, for bronchitis in 1981, 1984, 1987, 1989, and 
1994, and for sinusitis in 1985 and 1990.  However, the July 
1996 separation examination report demonstrates a normal 
clinical evaluation of the veteran's lungs and chest.  

Post-Service Medical Evidence

In an October 1996 VA general medical examination report, the 
veteran related that he had bruised his right elbow in 1982 
in a motorcycle accident but had no problems with it 
regarding the injury.  In 1995, the pain in his elbows 
increased and he was told he had arthritic changes by X-ray.  
He also reported an episode of bronchitis in 1983 and though 
the years had had bronchitis on multiple occasions, 
intermittently requiring antibiotics.  Physical examination 
revealed full range of motion of all joints.  Specifically, 
range of motion of his elbows was flexion to 140 degrees, 
full extension to 0 degrees, and pronation and supination to 
80 degrees, bilaterally.  X-rays of both elbows was 
reportedly normal.  His chest was clear to percussion and 
auscultation and he could walk and climb stairs without 
difficulty.  The final diagnoses included history of bruised 
right elbow, history of bilateral elbow discomfort, with 
normal X-ray and examination, and history of recurrent 
bronchitis with normal chest X-ray, pulmonary function test, 
and examination.  

In a February 1997 letter, the veteran's private orthopedic 
physician indicated that the veteran had a six to seven year 
history of bilateral elbow pain, unprecipitated by any 
trauma.  The veteran reportedly had been told in service that 
he had tennis elbow.  The treating examiner did not obtain X-
rays because the veteran had full extension of the elbow but 
concluded that the findings were consistent with lateral 
epicondylitis.  Stretching exercises, local physical therapy, 
and Naprosyn were prescribed.  In addition, in an outpatient 
treatment note dated in June 1997, the veteran reported clear 
to white nasal discharge and a non-productive cough.  The 
clinical assessment was pharyngitis.  In February 1998, he 
sought treatment for chest congestion and productive cough.  
The diagnosis was bronchitis.  

In a December 1998 statement, the veteran's wife related that 
he began experiencing pain, described as a burning sensation, 
in his elbow in 1991.  He also told her that it hurt if he 
lifted objects, grasped things tightly, drove the car, worked 
in the yard, or when clothes or bedsheets rubbed across the 
joint.  A December 1998 statement from a fellow soldier 
related that during 1994 and 1995 the veteran frequently 
complained to him about a burning sensation in his elbows, 
described as his skin being "on fire" especially where his 
flight suit contacted his elbows.  

Hearing Before the Board

At his hearing before the Board in November 1998, the veteran 
related that he had a burning sensation in both elbows when 
he returned from the Persian Gulf.  He reported that he did 
not seek treatment because he did not want to be grounded 
from flying.  He recalled having X-rays done at the time of 
service retirement and was told he had arthritis or 
tendonitis or both in his elbows.  After discharge, he sought 
private medical treatment and was told he had tendonitis.  He 
had since received physical therapy and undergone different 
treatment regimes, including rest and limiting exercise in 
order to give the joints time to rest and heal.  He further 
reported that he had a diagnoses of sinusitis and bronchitis 
in service from 1981 thought 1996.  He related that he had 
been treated for cough and cold symptoms since service but 
was not sure of the diagnosis.  

Legal Analysis

The Board finds, based on the evidence of record, that the 
evidence is in relative equipoise as to whether the veteran's 
bilateral elbow disorder and chronic bronchitis were incurred 
in active duty service.  There is uncontroverted evidence of 
complaints of bilateral elbow pain in service and episodes of 
chronic bronchitis over a several year period.  Moreover, he 
was clearly diagnosed with bilateral epicondylitis beginning 
in November 1995, and multiple episodes of bronchitis.  In 
addition, while the VA general medical examination report did 
not show active pathology, there is post service, on-going 
medical evidence of both epicondylitis and chronic 
bronchitis.  Further, there is no indication that any 
disability preexisted active duty.  Based on the above, the 
Board finds that the evidence is, at a minimum, in relative 
equipoise as to whether the veteran's bilateral elbow 
disorder and chronic bronchitis were incurred while on active 
duty.  Consequently, reasonable doubt should be resolved in 
favor of the veteran and service connection for a bilateral 
elbow disorder and chronic bronchitis are, accordingly, 
granted. 

II.  Entitlement to Service Connection for a Right Knee 
Disability with Burning Sensation

In addition to the above regulations, the threshold question 
which must be resolved with regard to each claim is whether 
the veteran has presented evidence that each claim is well 
grounded; that is, that each claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A plausible claim is 
"one which is meritorious on its own or capable of 
substantiation."  Black v. Brown, 10 Vet. App. 279 (1997).  
The duty to assist under 38 U.S.C.A. § 5107(a) is triggered 
only after a well-grounded claim is submitted.  See Anderson 
v. Brown, 9 Vet. App. 542, 546 (1996); Peters v. Brown, 6 
Vet. App. 540, 546 (1994).  Evidentiary assertions by the 
person who submits a claim must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19 (1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic right 
knee disability.  In April 1981, the veteran injured his 
right elbow and also suffered an abrasion to the right knee; 
however, no diagnosis was made with respect to the knee 
injury.  The July 1996 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
lower extremities.  In addition, there is no indication of 
any inservice history of injury to the right knee.  

In a VA general medical examination report dated in October 
1996, the veteran stated that he had problems with his left 
knee but made no mention of the right knee.  Physical 
examination revealed full range of motion of all joints, with 
flexion to 140 degrees and full extension to 0 degrees 
bilaterally.  His collateral and cruciate ligaments appeared 
intact and there was no clinical evidence of a meniscal 
injury.  He had no motor or sensory loss, no pathological 
reflexes, and no localizing or lateralizing neurological 
signs.  There was no diagnosis made with respect to the right 
knee.

At his hearing before the Board in November 1998, the veteran 
related that he had a burning sensation in both his knees 
when he returned from the Persian Gulf.  He reported that he 
did not seek treatment because he did not want to be grounded 
from flying.  He indicated that the knees were not as bad as 
his elbows and only hurt sometimes.  He remarked that he had 
not sought any post-service treatment for the sensitivity and 
joint pain in his knees.

After a review of the evidence, the Board must conclude that 
the veteran's contention, to the effect that he has a right 
knee disorder, is not supported by the record.  First, 
despite four records envelopes of service medical records 
associated with the claims file showing treatment for a 
myriad of medical conditions, there is no evidence that the 
veteran ever complained of a right knee disorder of any sort 
in service.  Moreover, the Board must point out that the 
post-service medical evidence does not indicate that he is 
currently being treated or has ever been treated for a right 
knee disorder.  Since, as previously discussed, service 
connection cannot be granted for a disability that is not 
currently manifested, the Board must find that the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that service connection for a 
right knee disability, claimed as a burning sensation, can be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  

The Board has considered the veteran's statements and sworn 
testimony, including the distinguished personnel file 
submitted by the veteran at his hearing before the Board, and 
his wife's statements asserting that he has experienced 
burning in his knees since service. Although their statements 
and the veteran's sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran and his wife lack the medical expertise to offer 
an opinion as to the existence of current right knee 
pathology, as well as to medical causation of any current 
disability.  Id.  As such, the claim must be denied as it is 
not well grounded.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  The 
discussion above informs him of the types of evidence 
lacking, which he should submit for well grounded claim.  The 
Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for right and left elbow 
disorders, claimed as degenerative joint disease (arthritis) 
and tendonitis and currently diagnosed as epicondylitis, is 
granted.

Entitlement to service connection for chronic bronchitis is 
granted.

Entitlement to service connection for a right knee 
disability, claimed as a burning sensation, is denied on the 
basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

